Case: 2:19-cv-00064-DLB-CJS Doc #: 6 Filed: 05/22/19 Page: 1 of 2 - Page ID#: 155



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                   AT COVINGTON

CROSSWATER CANYON, INC.                               Civil Action No. 2:19-cv-00064-DLB-CJS
and ARK ENCOUNTER, LLC
                                                      Judge David L. Bunning
                                 Plaintiffs,

-v-

ALLIED WORLD ASSURANCE COMPANY
(U.S.) Inc.; ALLIED WORLD ASSURANCE
COMPANY HOLDINGS GmbH; CERTAIN
UNDERWRITERS AT LLOYD'S; HDI
GLOBAL SPECIALTY SE; BLACKBOARD
SPECIALTY INSURANCE COMPANY; and
GENERAL SECURITY INDEMNITY
COMPANY OF ARIZONA

                                 Defendants.

                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Ark Encounter, LLC

makes the following disclosure: Plaintiff is an unincorporated association that is privately held,

and no publicly held corporation owns ten percent (10%) or more of its membership interests.

                                                    Respectfully submitted,

                                                       /s/ Steven C. Coffaro
                                                    Steven C. Coffaro (KBA No. 86202)
                                                    Amanda B. Stubblefield (KBA No. 96213)
                                                    KEATING MUETHING & KLEKAMP PLL
                                                    One East Fourth Street, Suite 1400
                                                    Cincinnati, OH 45202
                                                    Telephone: 513-579-6400
                                                    Fax: 513-579-6457
                                                    steve.coffaro@kmklaw.com
                                                    astubblefield@kmklaw.com

                                                    Attorneys for Plaintiffs, Crosswater Canyon,
                                                    Inc. and Ark Encounter, LLC

                                                1
Case: 2:19-cv-00064-DLB-CJS Doc #: 6 Filed: 05/22/19 Page: 2 of 2 - Page ID#: 156




OF COUNSEL:

Pamela M. Hodge (KBA No. 83351)
KEATING MUETHING & KLEKAMP PLL
One East Fourth Street, Suite 1400
Cincinnati, OH 45202
Telephone: 513-579-6400



                               CERTIFICATE OF SERVICE

       I certify that the foregoing pleading was filed electronically using the Court’s CM/ECF
system on May 22, 2019, which will cause notice to be delivered electronically to all parties or
counsel of record. A copy will also be mailed to Defendants with the Summons and Complaint.

                                                 /s/ Steven C. Coffaro
                                               Steven C. Coffaro


9202463.1




                                               2
